55 N.Y.2d 731 (1981)
The People of the State of New York, Respondent,
v.
William Davis, Appellant.
Court of Appeals of the State of New York.
Argued October 23, 1981.
Decided November 24, 1981.
Adrian Spratt and William E. Hellerstein for appellant.
Mario Merola, District Attorney (Billie Manning and Alan D. Marrus of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*733MEMORANDUM.
The order of the Appellate Division should be affirmed.
After a hearing on defendant's motion to suppress his inculpatory statements, the trial court found that proper Miranda warnings were given to defendant while he was in custody, that he understood these rights, that he made no request for an attorney thereafter, that no threats, coercion, pressure or tricks of any nature occurred, that defendant was questioned two or three minutes after the Miranda warnings were given, and that defendant had been arrested on approximately 11 prior occasions. In light of the Appellate Division's affirmance of these factual determinations we cannot say, as a matter of law, that defendant failed to exercise a knowing and intelligent, albeit implicit, waiver of his Miranda rights to remain silent and to have counsel present during custodial interrogation. No express waiver of these rights was required (North Carolina v Butler, 441 US 369, 373).
Order affirmed in a memorandum.